AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      District of South Carolina


   Latorey Greene also known as Latorey Greene, Sr. also
             known as Latorey J. Greene, Sr.,
                             Plaintiff
                                v.                                       Civil Action No.   1:19-cv-03391-MGL
Warden Michael Stephan in his individual and official
capacity; Major Parrish in his/her individual and official
capacity; L.T. Williams in his/her individual and official
capacity; L.T. Parker in his/her individual and official
capacity; Capt. Carter in his/her individual and official
capacity; Officer C. Booker in his/her individual and official
capacity; Mrs. Collins in her individual and official capacity;
SGT. Barr in his/her individual and official capacity; Ms.
Holmes in her individual and official capacity; Ms.
Washington in her individual and official capacity; S.G.T.
Fox in his/her individual and official capacity; Officer Durant
in his/her individual and official capacity; McElveen in
his/her individual and official capacity; Dixon in his/her
individual and official capacity; McKenzie in his/her
individual and official capacity; K. Rivers in his/her
individual and official capacity; Janine Wrecsizs in her
individual and official capacity; L. Johnson in his/her
individual and official capacity; Smith in his/her individual
and official capacity; Ms. Miller in her individual and official
capacity; Ms. Marbley in her individual and official capacity;       )
Ms. Desia in her individual and official capacity; McDuffie          )
(RN) in her individual and official capacity; Ms. Miller in her      )
individual and official capacity; W. Fulton in his/her               )
individual and official capacity; Ms. Green in her individual        )
and official capacity; Officer Stuckey in his/her individual
and official capacity; Warden Shepard in his/her individual
and official capacity; Major Clark in his/her individual and
official capacity; L.T. Belton in his/her individual and official
capacity; Capt. Mack in his/her individual and official
capacity; S.G.T. Palmer in his/her individual and official
capacity; Capt. Brightheart in his/her individual and official
capacity; S.G.T. Williams in his/her individual and official
capacity; Officer Robinson in his/her individual and official
capacity; Samuel L. Soltis in his individual and official
capacity; Michael McCall; B. Lewis in his/her individual and
official capacity; J. Pate in his/her individual and official
capacity; Ms. Ardis in her individual and official capacity; S.
Stokes in his/her individual and official capacity; Nadine
Pridgen in her individual and official capacity; Ann Hallman
in her individual and official capacity; Cheron M. Hess in
his/her individual and official capacity; Warden McKie in
his/her individual and official capacity; David Martinez in his
individual and official capacity; L.T. Freng in his/her
individual and official capacity; J. McRee in his/her
individual and official capacity; Dr. A. Compton in his/her
individual and official capacity,
                            Defendants
                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                   dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of            %, along with
costs.

O The plaintiff, Latorey Greene also known as Latorey Greene, Sr. also known as Latorey J. Greene, Sr., shall take
nothing of the defendants, Warden Michael Stephan in his individual and official capacity; Major Parrish in his/her
individual and official capacity; L.T. Williams in his/her individual and official capacity; L.T. Parker in his/her
individual and official capacity; Capt. Carter in his/her individual and official capacity; Officer C. Booker in his/her
individual and official capacity; Mrs. Collins in her individual and official capacity; SGT. Barr in his/her individual and
official capacity; Ms. Holmes in her individual and official capacity; Ms. Washington in her individual and official
capacity; S.G.T. Fox in his/her individual and official capacity; Officer Durant in his/her individual and official
capacity; McElveen in his/her individual and official capacity; Dixon in his/her individual and official capacity;
McKenzie in his/her individual and official capacity; K. Rivers in his/her individual and official capacity; Janine
Wrecsizs in her individual and official capacity; L. Johnson in his/her individual and official capacity; Smith in his/her
individual and official capacity; Ms. Miller in her individual and official capacity; Ms. Marbley in her individual and
official capacity; Ms. Desia in her individual and official capacity; McDuffie (RN) in her individual and official
capacity; Ms. Miller in her individual and official capacity; W. Fulton in his/her individual and official capacity; Ms.
Green in her individual and official capacity; Officer Stuckey in his/her individual and official capacity; Warden
Shepard in his/her individual and official capacity; Major Clark in his/her individual and official capacity; L.T. Belton
in his/her individual and official capacity; Capt. Mack in his/her individual and official capacity; S.G.T. Palmer in
his/her individual and official capacity; Capt. Brightheart in his/her individual and official capacity; S.G.T. Williams in
his/her individual and official capacity; Officer Robinson in his/her individual and official capacity; Samuel L. Soltis in
his individual and official capacity; Michael McCall; B. Lewis in his/her individual and official capacity; J. Pate in
his/her individual and official capacity; Ms. Ardis in her individual and official capacity; S. Stokes in his/her individual
and official capacity; Nadine Pridgen in her individual and official capacity; Ann Hallman in her individual and official
capacity; Cheron M. Hess in his/her individual and official capacity; Warden McKie in his/her individual and official
capacity; David Martinez in his individual and official capacity; L.T. Freng in his/her individual and official capacity; J.
McRee in his/her individual and official capacity; Dr. A. Compton in his/her individual and official capacity and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                    presiding, and the jury has rendered a verdict.

’ tried by the Honorable                  presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: January 22, 2020                                             ROBIN L. BLUME, CLERK OF COURT


                                                                                           s/L. Baker
                                                                                 Signature of Clerk or Deputy Clerk
